Case: 22-10228        Document: 00516570141             Page: 1      Date Filed: 12/07/2022




             United States Court of Appeals
                  for the Fifth Circuit
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit
                                      No. 22-10228
                                    Summary Calendar                                  FILED
                                                                               December 7, 2022
                                                                                 Lyle W. Cayce
   United States of America,                                                          Clerk

                                                                      Plaintiff—Appellee,

                                            versus

   Michael Deshaun Trevino,

                                                                  Defendant—Appellant.


                     Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 5:21-CR-110-1


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Michael
   Deshaun Trevino has moved for leave to withdraw and has filed a brief in
   accordance with Anders v. California, 386 U.S. 738 (1967), and United States
   v. Flores, 632 F.3d 229 (5th Cir. 2011). Trevino has not filed a response. We
   have reviewed counsel’s brief and the relevant portions of the record



         *
             This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-10228     Document: 00516570141         Page: 2   Date Filed: 12/07/2022




                                  No. 22-10228


   reflected therein. We concur with counsel’s assessment that the appeal
   presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
   motion for leave to withdraw is GRANTED, counsel is excused from
   further responsibilities herein, and the APPEAL IS DISMISSED. See
   5th Cir. R. 42.2.




                                       2